Citation Nr: 1521193	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-03 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an effective date prior to August 2, 2005 for the grant of service connection for PTSD.

2. Entitlement to an initial disability rating in excess of 50 percent prior to August 19, 2011 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1979 to January 1995. This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for PTSD as a result of previous Board remands.

The Veteran's March 2013 VA Form 9 included a request for a hearing. However, in January 2015, the Veteran withdrew that hearing request. Therefore, Board adjudication of the current appeal may go forward without a hearing. See 38 C.F.R. §§ 20.703, 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. The Veteran's claim for PTSD was denied in March 1996, but he did not appeal the decision.

2. His claim to reopen service connection for PTSD was received at the RO on August 2, 2005.

3. Effective August 2, 2005, the Veteran's PTSD was manifest by occupational and social impairment, with deficiencies in most areas, at worst.



CONCLUSIONS OF LAW

1. The requirements for an effective date prior to August 2, 2005, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).

2. The criteria for a disability rating of 70 percent for PTSD are approximated effective August 2, 2005. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating and earlier effective date cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The March 2006 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, VA medical records (VAMRs), VA examination reports, and Social Security Administration records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

A VA examination was performed in July 2011, which, when combined with the Veteran's medical records, is sufficient to enable the Board to make a fully informed decision on the Veteran's initial rating claim. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Earlier Effective Date

The Veteran contends that an effective date earlier than August 2, 2005 should be established for the grant of service connection for PTSD. He contends the effective date of his award of service connection should date to his October 1995 denied claim.

VA regulations provide that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran filed a claim for PTSD in October 1995. The claim was denied in March 1996 and the Veteran was then apprised of his rights to appeal the decision. While the Veteran and his representative contend that his claim should have been granted at this point, the Veteran failed to appeal the decision within one year - the time allowed by law. In stating their disagreement with the March 1996 decision, both the Veteran and his representative have failed to raise the issue of whether there was clear and unmistakable error (CUE). Their assertion that the claim should have been granted does not allege CUE with the specificity required by 38 C.F.R. 
§ 20.1404(a), (b), therefore the question of entitlement to an earlier effective date on the basis of CUE is moot.

The Veteran filed an application to reopen his claim for service connection for PTSD, which was received on August 2, 2005. The Board granted the petition to reopen the claim in May 2011, and the AMC awarded service connection in January 2012, effective August 2, 2005. See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Although the Veteran filed his original claim for service connection in October 1995, that claim was denied and became final. Thus, August 2, 2005, the date he filed his application to reopen the previously denied claim is the earliest effective date possible a disability evaluation for service connection may be granted and his claim is denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Higher Initial Disability Rating

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling prior to August 19, 2011 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9411. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 443. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

Prior to August 19, 2011, the Veteran's PTSD warranted a 70 percent rating. Specifically, August 2006 medical records indicated suicidal feelings with passive death wish, history of suicide ideation, history of anger management problems, flashbacks, paranoia, and poor sleep. August 2006 VAMRs. An August 2008 examiner for his claim for Social Security Disability benefits noted he reported feelings of worthlessness or excessive inappropriate guilt nearly every day, recurrent suicidal ideations without a specific intent or plan, delusional thinking, a history of hitting his wife and showing anger toward others, and difficulty sleeping and nightmares. August 2008 SSA Records. In May 2009 he was admitted to a VA psychiatric unit for depression and suicidal ideation with plan in the context of medication compliance and ongoing psychosocial stressors. May 2009 VAMRs. At this time, the Veteran reported a prior suicide attempt prior to the grant of service connection for PTSD. Id. October 2010 VAMRs indicate he had improved some, although he reported continued sleep difficulty. October 2010 VAMRs. But treatment notes from later that month showed crying spells and nightmares three to four times per week. Id.

During a July 2011 VA examination, the examiner noted the Veteran has daily symptoms of moderately high severity. The examiner further reported that the effect of his symptoms on employment have been more than moderately severe, as he was precluded from work because of mental conditions and was awarded social security disability benefits since 2007. He assigned a GAF score of 49.

Based on a review of the evidence, an initial 70 percent rating effective August 2, 2005 is warranted for the Veteran's PTSD.

But the Veteran is not entitled to a disability rating in excess of 70 percent during the period. The medical and lay evidence does not indicate gross impairment in thought processes or communication or that the Veteran is in persistent danger of hurting himself or others. Consequently, the Veteran's PTSD does not warrant a 100 percent disability rating prior to August 19, 2011.

The Board has considered whether the evaluation of the Veteran's service-connected PTSD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected PTSD and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The occupational and social impairment associated with his service-connected PTSD, to include occasional suicidal ideation, depression, anger, and nightmares, are addressed by the rating criteria. See 38 C.F.R. § 4.130, DC 9411. Thus, the rating criteria reasonably describe the limitations associated with the Veteran's service connected PTSD and he does not have any symptoms associated with it that have been left uncompensated or unaccounted for by the assigned schedular rating. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

An effective date prior to August 2, 2005 for the grant of service connection for PTSD is denied.

Effective August 2, 2005 a disability rating of 70 percent but no higher is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


